Case 3:16-cv-01390-RJD Document 145 Filed 09/29/20 Page 1 of 2 Page ID #732




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL AMAYA,                                  )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )            Case No.     16-cv-1390-RJD
                                               )
KIMBERLY BUTER, et al.,                        )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

        The Court held a discovery dispute conference in this matter on September 28, 2020

concerning Defendants’ first supplemental response and objection to Plaintiff’s second

supplemental request for production of documents.

       The request at issue seeks “[a]ny and all Internal Affairs investigations at Menard

Correctional Center about and concerning a grievance/complaint by a prisoner against Special

Operations Response Team (“SORT”) officer(s) during a SORT shakedown at Menard

Correctional Center (such as the one that occurred on April 1, 2016), where the prisoner could not

identify the particular SORT officer(s) who committed the alleged offense from any dates between

April 1, 2014 to March 30, 2016.

       Defendants objected to the request on the basis of relevancy, breadth, and proportionality.

Defendants also assert that the reports sought are not maintained by topic and, as such, a search

would be unduly burdensome. Defendants also indicate that incident reports and internal affairs

reports may include medical and/or disciplinary information regarding other inmates.

       Federal Rule of Civil Procedure 26(b)(1) provides that parties may obtain discovery

                                          Page 1 of 2
Case 3:16-cv-01390-RJD Document 145 Filed 09/29/20 Page 2 of 2 Page ID #733




regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case. In consideration of the relevant factors included in Rule

26(b)(1), the Court finds the discovery sought by Plaintiff is relevant to his claims, particularly

those set forth in Count Two of the Third Amended Complaint.                     Although the Court

acknowledges the IDOC’s record system as it relates to Internal Affairs investigations does not

lend itself to an effortless search, such concern does not lie with the Court or Plaintiff, particularly

because Plaintiff has appropriately limited the scope of the search to just two years. Accordingly,

Defendants’ objections are OVERRULED and Defendants shall produce documents of internal

affairs investigations concerning shakedowns conducted by SORT indicating the inmate could not

identify the SORT officer by name. Defendants shall produce these documents by October 29,

2020. Defendants shall redact such documents where appropriate. If Plaintiff believes the

redactions are inappropriate, he should notify the Court.

       In light of this Order, the discovery and dispositive motion deadlines are VACATED.

This matter is set for a status conference on November 5, 2020 at 9:30 a.m. The parties should

call Judge Daly’s conference line at 618-439-7731 to join the call. The purpose of the call is to

discuss the entry of an amended scheduling order.

IT IS SO ORDERED.

DATED: September 29, 2020


                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge




                                             Page 2 of 2
